Title: [March 27. Fryday.]
From: Adams, John
To: 


      March 27. Fryday. On Wednesday Evening Mr. Barrons died, and Yesterday was committed to the Deep, from the Quarter Deck. He was laid in a Chest made for the purpose by the Carpenter; about a Dozen twelve pound Shot were put in with him and then nailed up. The Fragment of the Gun which destroyed him, was lashed on the Chest, and the whole launched overboard, through one of the Ports, in presence of all the Ships company after the funeral Service had been read by Mr. Cooper.
      In the course of the last Week, We had some of the worst Winds, We had ever felt.
      On monday last We made the Land on the coast of Spain.
      On Tuesday We ran into the Bay of Saint Anthonio. Four or five Boats with fifteen or sixteen men in each, came to Us, out of one of which We took a Pilot.
      At Sight of the Country of Spain, which I viewed as distinctly and particularly as the Glasses we had in our possession, would permit, I had a great Curiosity to go on Shore. Though the mountains at a distance were covered with Snow, there was a fine Verdure near the Sea. I saw one convent but We could not come in Sight of the Town. The moment We were about turning the point of the Rock, to enter the harbour, a Sail appeared. She might be an English Merchantman, and We must put out, to see who she was. As prizes were not my particular Objects, I had not enthusiasm enough to see any probability of a prize and felt much disappointed, but said nothing. After She was ascertained to be a Spanish Brigg, We found it impracticable upon repeated Efforts to get into the harbour. In the night a sudden Wind caught Us at Anchor, from the North West, obliged Us to weigh, make all the Sail We could and put to Sea. We steered our course for Bourdeaux. Yesterday was almost a calm, the little Wind there was directly against Us. This morning the Wind was a little better. We were supposed to be within thirty Leagues of Bourdeaux River.
     